

	

		II

		109th CONGRESS

		1st Session

		S. 1687

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Ms. Mikulski (for

			 herself and Mrs. Hutchison) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide waivers relating to grants for preventive health measures with respect

		  to breast and cervical cancers.

	

	

		1.Short titleThis Act may be cited as the

			 National Breast and Cervical Cancer

			 Early Detection Program Reauthorization Act of

			 2005.

		2.Waivers relating to

			 grants for preventive health measures with respect to breast and cervical

			 cancers

			(a)In

			 generalSection 1503 of the

			 Public Health Service Act (42 U.S.C. 300m) is amended by adding at the end the

			 following:

				

					(d)Waiver of

				services requirement on division of funds

						(1)In

				generalThe Secretary may

				waive the requirements of paragraphs (1) and (4) of subsection (a) if—

							(A)(i)the State involved will use the waiver to

				leverage private funds to supplement each of the services or activities

				described in paragraphs (1) and (2) of section 1501(a); or

							(ii)the application of such requirement would

				result in a barrier to the enrollment of qualifying women;

							(B)the Secretary finds that granting such a

				waiver to a State will not reduce the number of women in the State that receive

				each of the services or activities described in paragraphs (1) and (2) of

				section 1501(a), including making available screening procedures for both

				breast and cervical cancers; and

							(C)the Secretary finds that granting such a

				waiver to a State will not adversely affect the quality of each of the services

				or activities described in paragraphs (1) and (2) of section 1501(a).

							(2)Duration of

				waiver

							(A)In

				generalIn granting waivers

				under paragraph (1), the Secretary—

								(i)shall grant such waivers for a period of 2

				years; and

								(ii)upon request of a State, may extend a

				waiver for additional 2-year periods in accordance with subparagraph

				(B).

								(B)Additional

				periodsThe Secretary, upon

				the request of a State that has received a waiver under paragraph (1), shall,

				at the end of each 2-year waiver period described in subparagraph (A), review

				performance under the waiver and may extend the waiver for an additional 2-year

				period if the Secretary determines that—

								(i)(I)without an extension of the waiver, there

				will be a barrier to the enrollment of qualifying women; or

								(II)the State requesting such extended waiver

				will use the waiver to leverage private funds to supplement each of the

				services or activities described in paragraphs (1) and (2) of section

				1501(a);

								(ii)the waiver has not, and will not, reduce

				the number of women in the State that receive each of the services or

				activities described in paragraphs (1) and (2) of section 1501(a); and

								(iii)the waiver has not, and will not, result in

				lower quality in the State of each of the services or activities described in

				paragraphs (1) and (2) of section 1501(a).

								(3)Reporting

				requirementsThe Secretary

				shall include as part of the evaluations and reports required under section

				1508, the following:

							(A)A description of the total amount of

				dollars leveraged annually from private entities in States receiving a waiver

				under paragraph (1) and how these amounts were used.

							(B)With respect to States receiving a waiver

				under paragraph (1), a description of the percentage of the grant that is

				expended on providing each of the services or activities described in

				paragraphs (1) and (2) and paragraphs (3) through (6) of section

				1501(a).

							(C)A description of the number of States

				receiving waivers under paragraph (1) annually.

							(D)With respect to States receiving a waiver

				under paragraph (1), a description of the number of women receiving services

				under paragraphs (1), (2), and (3) of section 1501(a) in programs before and

				after the granting of such

				waiver.

							.

			(b)Authorization

			 of appropriationsSection

			 1510(a) of the Public Health Service Act (42 U.S.C. 300n-5(a)) is amended by

			 striking $50,000,000 and all that follows through the period and

			 inserting $250,000,000 for fiscal year 2006, and such sums as may be

			 necessary for each of fiscal years 2007 through 2011..

			

